 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LIANG HAOWEI,                                             Case No. 1:18-cv-01709-EPG-HC

12                        Petitioner,
                                                                   ORDER FOR SUPPLEMENTAL BRIEFING
13               v.

14       DAVID W. JENNINGS, et al.,

15                        Respondents.

16

17              Petitioner is a federal immigration detainee proceeding pro se with a petition for writ of

18 habeas corpus pursuant to 28 U.S.C. § 2241 that challenges Petitioner’s detention pending

19 removal.
20              On February 14, 2019, Respondents filed a motion to dismiss the petition, arguing that

21 Petitioner has been granted an opportunity for release and that this Court would have no
                                                                                         1
22 jurisdiction over a possible challenge to modify the bond amount. (ECF No. 13 at 1–2). In his

23 opposition to the motion, Petitioner argues inter alia that the “government’s bond-setting

24 policies practices failed to require immigration officials to consider financial circumstances and

25 alternative conditions of release.” (ECF No. 15 at 1).

26              The Court finds that supplemental briefing addressing Hernandez v. Sessions, 872 F.3d

27 976 (9th Cir. 2017), and the alleged failure of immigration officials to consider financial

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 circumstances and alternative conditions of relief in making the bond determination would assist

 2 the Court in this matter. Accordingly, the Court HEREBY ORDERS:

 3     1. Within thirty (30) days of the date of service of this order, Respondent shall file a

 4         supplemental brief addressing the issues set forth above; and

 5     2. Within thirty (30) days of the date of service of Respondent’s brief, Petitioner may file a

 6         response to Respondent’s brief.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    April 2, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
